NO. 14-14-00062-CV

                                    IN RE CLIFFORD HALL

                            WRIT OF HABEAS CORPUS

TO THE SHERIFF OF HARRIS COUNTY, TEXAS:

       Clifford Hall, relator, has petitioned the Fourteenth Court of Appeals for a writ of habeas
corpus in Trial Court Cause No. 2003-20180, alleging that he is illegally restrained of his liberty
by you in the Harris County Jail, Harris County, Texas, by virtue of certain process issued out of
the 310th District Court of Harris County, Texas.
       The Fourteenth Court of Appeals has granted the petition for writ of habeas corpus and
has ordered a writ of habeas corpus to issue in the following words:
               This Court has reviewed the petition for writ of habeas corpus of
               relator, In Re Clifford Hall.
               The Court is of the opinion that relator’s petition requires further
               consideration. See TEX. R. APP. P. 52.8(b)(3). We therefore grant
               relator’s petition for writ of habeas corpus pending final
               determination of the cause. We further order the Clerk of this
               Court to issue a writ of habeas corpus in this cause, returnable on
               February 26, 2014.
               The relator will be admitted to bail upon his giving a good and
               sufficient bond, signed by relator as principal and his attorney,
               Tyesha Y. Elam, as surety, conditioned as required by law, or by
               any other surety acceptable to the Sheriff of Harris County, or cash
               in lieu of bond, in the sum of Five Hundred Dollars, pending the
               submission without oral argument on the return date of this writ,
               and until otherwise ordered by this Court.
        NOW, THEREFORE, you are commanded to produce the body of relator, Clifford Hall,
before the Fourteenth Court of Appeals, at Houston, Texas, on the 26th Day of February 2014 at
1:30 p.m. unless you take the bond of relator in the sum of Five Hundred Dollars ($500)
conditioned that he will abide by the decision of the Fourteenth Court of Appeals of Texas. If
you release the relator on bond, you will forward the bond to the Clerk of this Court.
        YOU ARE COMMANDED TO OBEY this writ fully. If you fail to abide by the terms
of this writ, you are subject to legal penalty.
        WITNESS, The Honorable Kem Thompson Frost, Chief Justice of our said Fourteenth
Court of Appeals, with the seal thereof annexed, at Houston, Texas, on January 24, 2014.


                                                  CHRISTOPHER PRINE, Clerk




                                                  ______________________________________
                                     NO. 14-14-00062-CV


                               RETURN ON WRIT

To the Honorable Fourteenth Court of Appeals:


       In response to a writ of habeas corpus, I respectfully state that I have in my custody and
under my restraint Clifford Hall by virtue of the authority of the copy of the writ attached as a
part of this return. I further bring Clifford Hall before the Fourteenth Court of Appeals at
Houston, Texas, in obedience to said writ of habeas corpus.


                                                    ____________________________________
                                                    SHERIFF, HARRIS COUNTY


                                                    By:_________________________________
                                                       Deputy